DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 & 12 are objected to because of the following informalities:  
Claim 9 contains a “_” symbol where the word “of” should be present.  
Claim 12 contains the term “saidlengthwise” as one word instead of two words separated by a space.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 12, 19, 33, 40, & 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites both “PVA, PVAc” in the same Markush group. Applicant’s specification defines PVA as polyvinyl acetate, but does not define the polymer intended by the abbreviation PVAc. However, PVAc is known in the art as polyvinyl acetate. Therefore, it is unclear what polymer Applicant is attempting to claim with the abbreviation “PVAc” when they have already recited polyvinyl acetate in their claims with the abbreviation “PVA”. Clarification is requested.
Claims 5 & 33 recites the limitation "upper and lower wood plies of said core layer" in the carbon fiber reinforced skateboard of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, the Examiner has assumed Applicant intended for claims 5 & 33 to recite “said core layer comprises upper and lower wood plies, wherein said upper and lower wood plies of said core layer have a defined wood grain direction…” However, clarification and amendment of the claims are requested.
Claims 12 & 40 recite a reinforcing member comprising “A center portion…centered on a perpendicular cross axis of said skateboard.” It is unclear what this means. It is assumed Applicant is trying to claim the center of the reinforcing member is centered along the transverse axis of the skateboard. However, clarification is requested.
Claims 19 & 47 refer to both “mounting hardware” (70) and “threaded fasteners” (230) that extend through the mounting apertures. Fig. 2 suggests the mounting hardware (70) and the threaded fasteners (230) are the same component. Applicant’s specification does teach or suggest how the mounting hardware differ from the threaded fasteners. For the purposes of examination, the Examiner has interpreted the terms “mounting hardware” and “threaded fasteners” to be synonymous.
Clarification of whether the “mounting hardware” and “threaded fasteners” refers to the same or different components is requested.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 – 7, 12, 19, 29, 33 – 35, 40, 47, & 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyle et al. (US 2009/0108554 A1).
With regard to claims 1 & 29, Boyle et al. teach a skateboard deck comprising several layers of wood that are glued and pressed together to form the skateboard deck 20 (paragraph [0039]). Upper layers 55A/B, two lower layers 55E/G, and three middle layers 55C-E (P0040). Elongated rods 53 (“reinforcement material”) are disposed within the deck. The rods comprise hollow or foam-filled elongate carbon fiber tubes 54 (paragraph [0038]). 
Adhesive for wood (i.e. a wood glue) is applied between the layers to bond them together (paragraph [0044]). Adhesive securing said reinforcing material to at least one of a surface of a lower surface of an upper layer, an upper surface of said lower layer of said core (paragraph [0049]). Elongated rods are held in place between the wood layers held together with adhesive.

    PNG
    media_image1.png
    391
    794
    media_image1.png
    Greyscale

Furthermore, Boyle teach mount portions 44 & 46 generally delineate an anticipated outline of a skateboard truck base plate when such a truck is attached to the bottom surface of the deck. Bolts and/or screws extending through the mount apertures 48 can secure the truck base plate to the deck 20 (P0034).
Boyle et al. teaches skateboard trucks and truck mounts for assembly of the skateboard comprising first and second skateboard trucks (paragraph [0005]) and that said trucks have first and second mounting plates (44, 46) (paragraph [0035]), mount apertures (48a & 48b) (paragraph [0035]), first and second wheel sets (paragraph [0017]), and mounting hardware adapted to attach said mounting plates to at least said lower surface of said lower layer.

    PNG
    media_image2.png
    449
    688
    media_image2.png
    Greyscale
 

With regard to claims 5 & 33, Boyle teaches the core layer comprises upper and lower wood plies (55C & 55E) have a defined wood grain direction perpendicular to a wood grain direction of said lower surface of said upper layer (55B) and said upper surface of said lower layer (55F) (paragraph [0041] & Fig. 2 below).

    PNG
    media_image3.png
    775
    575
    media_image3.png
    Greyscale


With regard to claims 6 & 34, Boyle et al. teach the core layer comprises at least three plies (Fig 2 shown above).
With regard to claims 7 & 35, as shown in Fig. 2 above, a center ply of said core layer has a defined wood grain direction parallel to said wood grain direction of said lower surface of said upper layer and said upper surface of said lower layer.
With regard to claims 12 & 40, as shown in Fig. 6, Boyle et al. teach an embodiment in which the center portion of the reinforcing member is disposed along a lengthwise axis and centered on a perpendicular cross axis. The anterior and posterior portions of the reinforcing material is centered between (“about”) the mounting holes for the first and second mounting plates.

    PNG
    media_image4.png
    295
    638
    media_image4.png
    Greyscale

With regard to claims 19 & 47, Boyle et al. teach a top plan view of the skateboard deck comprising mounting apertures (paragraphs [0027], [0030] – [0031] & Figs. 4, 6 – 8). Therefore, the mounting hardware (which includes the fasteners) extends through each of said upper layer, core layer and lower layer. The mounting plates are secured against an underside of said mounting plates via bolts and/or screws (threaded fasteners) (paragraph [0034]). 

    PNG
    media_image5.png
    256
    532
    media_image5.png
    Greyscale

With regard to claim 53, Boyle teaches the skateboard deck is molded into the desired concave and convex shape (paragraph [0044]). Specifically, hips (40) (Applicant’s “second and third concavities”, see Fig. 1 above) are formed generally along an adjacent an edge 42 of the skateboard deck where the most dramatic change in curvature from the concave body to the upturned tail 34, 36 occurs (paragraph [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22, 50, & 54 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 2009/0108554 A1), as applied to claims 1 & 29 above.
With regard to claims 22 & 50, Boyle et al. teach each wood ply has a thickness of between about 0.04 and 0.07 inches (paragraph [0039]), which overlaps with Applicant’s claimed thickness range of 0.05” to 0.08”.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 54, Boyle does not teach the depth of the hips. However, absent a showing of criticality with respect to thickness (depth) (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness (depth) of the contoured hips through routine experimentation in order to achieve the desired upturned tail height at each end of skateboard.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 2 – 4, 8 – 11, 20, 30 – 32, 36 – 38, & 48 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al., as applied to claims 1 & 29 above, and further in view of Hunter (US 2004/0003886 A1).
With regard to claims 2 & 30, Boyle et al. fail to teach the adhesive (industrial glue for securing reinforcing material to the at least one of upper layer, lower layer, or core layer) is an aliphatic rubbery synthetic polymer. Further, with regard to claims 3 – 4 & 31 – 32, the previously cited art does not teach the aliphatic rubber synthetic polymer is PVA, which has a formula of (C4H6O2)n.
With regard to claims 20 & 48, Boyle et al. fail to teach the industrial wood glue for joining wood layers) is selected from the group consisting of: PVA, aliphatic resin, polyurethane, phenol formaldehyde, and resorcinol-formaldehyde.
Hunter teaches a skateboard deck comprising layers 22a through 22g are adhered using a suitable adhesive for the deck material, preferably a crosslinking polyvinyl acetate (an aliphatic rubber also referred to as “PVA” or “(C4H6O2)n”) emulsion adhesion for high density hardwood veneer, such as Multibond® SK8 (paragraph [0022]) with pressure (paragraph [0029]).
Therefore, based on the teachings of Hunter, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use a crosslinking polyvinyl acetate ((C4H6O2)n) known in the industry to be suitable for adhering layers of a skateboard deck.
With regard to claims 8 & 36, Boyle et al. teach that although the illustrated embodiment uses seven veneers of wood (3 core layers), it is to be understood that, in other embodiments, other numbers of veneers can be used (paragraph [0057]).
However, Boyle et al. do not explicitly teach the core layer comprises at least five plies.
Hunter teaches a skateboard comprising preferably seven layers (i.e. 5 core layers) of maple (wood) veneer are used for achieving the desired strength and flexibility (paragraph [0018]).
Therefore, based on the teachings of Hunter, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form the skateboard comprising at least a total of seven wood layers (at least 5 core wood layers) in order to achieve a skateboard with the desired strength and flexibility.
With regard to claims 9 & 37, as shown above in Fig. 2, Boyle teaches the core layer comprises a three-ply core comprising a center ply (55D) of wood grain direction parallel to said wood grain direction of said lower surface of said upper layer (55B) and said upper surface of said lower layer (55F). Additionally, the upper and lower wood plies (“wood plies adjacent to said center ply”) (55C & 55E) have a defined wood grain direction perpendicular to a wood grain direction of said center ply (55D) (paragraph [0041] & Fig. 2 below).
With regard to claims 10 & 38, the wood ply adjacent to the lower surface of said upper layer and said upper surface of said lower layer is the central ply (55D), as discussed above for claims 9 & 37. As shown in Fig. 2, Boyle suggests the central ply (55D) should have a defined wood grain direction parallel to said wood grain direction of said upper layer (55A & 55B) and said lower layer (55F & 55G).

Claim(s) 11 & 39 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al., as applied to claims 1 & 29 above, and further in view of Magee (US 2008/0129004 A1).
With regard to claims 11 & 39, Boyle et al. fail to teach the reinforcing material is selected from the group consisting of woven carbon fiber fabric, non-crimp stitch bonded carbon fiber fabric, stitch bonded carbon fiber fabric, and 45/-45 double bias carbon fiber fabric.
Magee teaches a skateboard deck comprising an elongated composite member comprising reinforcing fibers where the fibers are woven for reinforcing a matrix of cured polymer resin (paragraph [0020]). 
Therefore, based on the teachings of Magee, it would have been obvious to one of ordinary skill in the art prior to the effective filing date for the reinforcing carbon fibers taught by Boyle to be in a woven configuration in order to sufficiently reinforce the matrix of cured polymer resin.

Claim(s) 13 – 16, 21, 25 – 26, 41 – 44, & 49 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al., as applied to claims 12 & 40 above, and further in view of Smith (U.S. Patent No. 6,182,986 A1).
With regard to claims 13 & 41, Boyle et al. do not teach center portion (170) (of reinforcing material) is adhered to said core layer on a wood ply disposed below a vertical center (202) point of said core layer. 
Furthermore, with regard to claims 14 & 42, Boyle et al. do not teach an anterior portion and a posterior portion (182) are adhered to said core layer on a wood ply disposed above said vertical point (202) of said core layer.
	Smith teaches a laminated skateboard comprising non-wood spring materials, such as carbon fiber springs, broken into center portions (12/14), as well as posterior and anterior portions (6) centered around each truck (Col. 3, Lines 9 – 17). Said portions are distributed between different core plies of the skateboard. As shown in Fig. 12 below, Smith teaches a configuration for a skateboard laminate comprising a center portion of carbon fiber reinforcement (12) positioned below the vertical center point (ply layer 7) (Applicant’s claims 13 & 41), as well as posterior and anterior portions of the carbon fiber reinforcement material (6) is above the vertical center point (ply layer 7) (Applicant’s claims 14 & 42).

    PNG
    media_image6.png
    430
    424
    media_image6.png
    Greyscale

Smith teaches the presence of carbon fiber constitutes a design feature that in the final laminate produces a continuous spring (Col. 1, Lines 36 – 40). The placement of the carbon fiber materials decreases the damping effects of internal interference that result in energy loss (Col. 2, Lines 55 – 63). By decreasing the damping coefficient, the board will lose less energy when the tail of the board is kicked to the ground, resulting in better board response and the ability for the rider to “ollie” the board higher than is possible using current skateboard design technology (Col. 4, Line 65 – Col. 5, Line 3).
	Therefore, based on the teachings of Smith, it would have been obvious to a person of ordinary skill in the art to break the carbon reinforcement material into center, anterior, and posterior portions and distribute these portions between various plies of the skateboard laminate in order to minimize the amount of energy lost when the tail of the board is kicked to the ground, resulting in better board response and the ability for the rider to “ollie” the board higher than is possible using current skateboard design technology.

With regard to claims 15 & 43, as discussed above, Boyle teach the fiber reinforcement material is positioned between a wood ply which has a wood grain parallel to the wood grain direction of said upper surface of said lower layer and a wood ply which has a wood grain perpendicular to the wood grain direction of said upper surface of said lower layer (see Fig. 2 above). Therefore, the center portion would be adhered to a wood ply of said core layer having a defined wood grain parallel to said wood grain direction of said upper surface of said lower layer.
With regard to claims 16 & 44, as discussed above, Boyle teach the fiber reinforcement material is positioned between a wood ply which has a wood grain parallel to the wood grain direction of said lower surface of said upper layer and a wood ply which has a wood grain perpendicular to the wood grain direction of said lower surface of said upper layer (see Fig. 2 above). Therefore, the anterior portion and said posterior portion would be adhered to a wood ply of said core layer having a defined wood grain parallel to said wood grain direction of said lower surface of said upper layer.
With regard to claims 21 & 49, Boyle et al. fail to teach the dimensions of the elongated rod (“reinforcing material”). Smith teaches a non-wood layer of carbon fiber has a thickness of less than 1/16” thick (0.0625”). Applicant’s claimed range of reinforcing material thickness in the range of 0.0005” to 0.009” is within the range of less than 0.0625” taught by Smith.
With regard to claim 25, Boyle teaches the skateboard deck is molded into the desired concave and convex shape (paragraph [0044]). Specifically, hips (40) (Applicant’s “second and third concavities” shown below) are formed generally along an adjacent an edge 42 of the skateboard deck where the most dramatic change in curvature from the concave body to the upturned tail 34, 36 occurs (paragraph [0033]).

    PNG
    media_image7.png
    454
    679
    media_image7.png
    Greyscale


With regard to claim 26, Boyle does not teach the depth of the hips. However, absent a showing of criticality with respect to thickness (depth) (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness (depth) of the contoured hips through routine experimentation in order to achieve the desired upturned tail height at each end of skateboard.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 17 – 18, & 45 – 46 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle & Smith, as applied to claims 13 & 41 above, and further in view of Harris (US 2011/0221150 A1).
With regard to claims 17 – 18 & 45 – 46, as discussed above for claim 12, Boyle’s Figure 6 teaches an embodiment in which the carbon fiber reinforcing rod is located between the mounting holes. 
Boyle does not teach the distance between (i.e. width) between the mounting holes for attaching a standard truck to a skateboard deck. Smith does not teach the width of the carbon fiber material.
Harris teaches a skateboard deck with holes for mounting a truck. The holes (32) within a truck insert (30) align with the holes in the deck. The insert (30) is preferably 3 – 6 inches (paragraph [0022]). The distance between the plurality of holes within the insert must be less than 6”.
Therefore, based on the teachings of Harris, it would have been obvious to one of ordinary skill in the art prior to the effective filing date it would have been obvious to one of ordinary skill in the art to form the truck comprising holes having a length/width in the range of 3” to 6”. Considering Boyle et al. teaches the carbon fiber reinforcement material fits between the holes for joining the truck with the skateboard deck, one of ordinary skill in the art would expect the carbon fiber reinforcement to be less than 3” to 6” in width to fit between the screw holes for a standard skateboard deck.
With regard to the length of the carbon fiber material, Smith teaches the length of the carbon fiber spring member is n = (1/n)*L or n= (1/2n)*L, where L is the overall length of the board. For example, for a board of 32” and containing 6 spring elements each having one center of flexure or two centers of flexure, the lengths of the spring elements between layers would be as follows:

    PNG
    media_image8.png
    183
    79
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    162
    85
    media_image9.png
    Greyscale
,
wherein the length over the larger (center) portions are 10.67”, 16”, and 32”. Applicant’s claimed length of 18” – 24” for the center portion is within the values of 10.67” – 32” taught by Smith. Additionally, the shorter spring carbon fiber materials have lengths of 2.667”, 3.2”, 4”, 5.33”, 6.4”, and 8” (posterior and anterior portions). Applicant’s claimed length of 3” to 6” for the posterior and anterior portions is within the range of values 2.67” to 8” taught by Smith.

Claim(s) 23 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. & Smith, as applied to claim 13 above, and further in view of Moore (U.S. Patent No. 4,295,656).
Claim(s) 51 – 52 are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al., as applied to claim  40 above, and further in view of Moore (U.S. Patent No. 4,295,656).
With regard to claims 23 & 51, the references cited above do not teach the layers of the skateboard further comprise a first concavity parallel to the lengthwise axis of the skateboard and extending from a point adjacent said first skateboard truck to a point adjacent said second skateboard truck.
Moore teaches skateboard having a concave curve along the longitudinal axis, which forms wings 20 (Fig. 1). The concavity extends through the core and planks of the skateboard (Col. 4, Lines 26 – 31). The wings bend laterally upward (Applicant’s “concavity”), which constrains the user’s feet from being inadvertently shifted off the board during a shift in stance (Col. 3, Lines 7 – 12). As shown in Fig. 1, the wings extend from a point near (adjacent) a first skateboard truck to a point near a second skateboard truck.

    PNG
    media_image10.png
    185
    412
    media_image10.png
    Greyscale


With regard to claims 24 & 52, Moore does not explicitly teach the depth of the wings (i.e. first concavity). However, absent a showing of criticality with respect to the depth of the concavity (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the depth of the first concavity (i.e. thickness of the wings) through routine experimentation in order to sufficiently constrain the user’s feet from being shifted off the board during use.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781